Case 20-34797-KRH         Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48             Desc Main
                                   Document     Page 1 of 16



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
DAWN ALISA DODGE                              )      Case No. 20−34797−KRH
                                              )      Chapter 13
                       Debtor                 )

    NOTICE OF MOTION TO EXTEND THE AUTOMATIC STAY AND HEARING

        The above named Debtor, by counsel, has filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON January 6, 2021 at 12:00 p.m. in Honorable Judge Kevin R Huennekens’ Courtroom,
U.S. Bankruptcy Court, 701 E. Broad Street, Room 5000, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.


James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-34797-KRH       Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48            Desc Main
                                 Document     Page 2 of 16




                                            Respectfully submitted,

                                            DAWN ALISA DODGE
                                            By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

                               CERTIFICATE OF SERVICE

        I certify that on December 23, 2020, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter
13 trustee, the United States trustee if other than by the electronic means provided for at Local
Bankruptcy Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all
creditors and parties in interest of the mailing matrix attached hereto.


                                            /s/ James E. Kane
                                            Counsel for Debtor




                                               2
Case 20-34797-KRH          Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48             Desc Main
                                    Document     Page 3 of 16



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

IN RE:                                         )
                                               )
DAWN ALISA DODGE                               )       Case No. 20−34797−KRH
                                               )       Chapter 13
                        Debtor                 )


  MOTION TO EXTEND AUTOMATIC STAY AND MEMORANDUM IN SUPPORT

         COMES NOW DAWN ALISA DODGE (the “Debtor”), by counsel, pursuant to 11 U.S.C.

§ 362(c)(3)(B) and files the following Motion to Extend Automatic Stay and Memorandum in

Support Thereof, and affirmatively states as follows:

                                             Jurisdiction

         1.     Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.     This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.     Venue is proper pursuant to 28 U.S.C. § 1409.

                                         Background Facts

         4.     On December 7, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition

for relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         Within the year prior to filing the instant case, Debtor has been a debtor in one (1) pending

Chapter 13 bankruptcy case which was filed on July 19, 2019 and dismissed on or about December

4, 2020 (Case No. 19-33760) (the “previous case”). The Debtor paid a total of $12,737.00 in plan

payments to the Trustee in that case. The Debtor has also been a debtor in a Chapter 13 case filed

on June 4, 2018 and dismissed on or about May 9, 2019 (Case No. 18-32919), a Chapter 13 case

                                                   3
Case 20-34797-KRH        Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48             Desc Main
                                  Document     Page 4 of 16



filed on February 17, 2017 and dismissed on or about April 12, 2019 (Case No. 17-30595), a

Chapter 13 case filed on January 10, 2015 and dismissed on or about April 16, 2015 (Case No. 15-

30130), and a Chapter 13 case filed on September 25, 2013 and dismissed on or about November

5, 2014 (Case No. 13-35147).

       5.      The previous case was dismissed by the Court because the Debtor was delinquent

in payments to the Chapter 13 Trustee. During the prior case, the Debtor was adversely affected

by the COVID-19 Pandemic. The Debtor is self-employed as a jewelry designer and was forced

to cancel several trade shows. In addition, in the Spring 2020 the Debtor’s spouse went one month

without income. The Debtor was unable to bring current the payments to the Trustee in time to

avoid dismissal. The Debtor’s business has begun to pick up again, her husband has a new stable

job, and she is now able to fund the Chapter 13 Plan.

                                    Facts of the Instant Case

       6.      In the instant case, the Debtor has proposed a Chapter 13 Plan (the “Plan”) that

commits to pay the Trustee all projected disposable income, $50.00 per month for a period of one

(1) month, $1,500.00 per month for a period of nine (9) months, and $2,910.00 per month for a

period of fifty (50) months.

       7.      Among other provisions, the Plan proposes the following: Payment through the

Trustee to Carrington Mortgage for mortgage arrears, to the IRS for income taxes, Bridgecrest

Credit for a vehicle payment, PNC Mortgage for mortgage arrearages, and to unsecured creditors

a dividend of one hundred percent (100%).

                                            Discussion

       8.      Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken


                                                 4
Case 20-34797-KRH        Doc 13     Filed 12/23/20 Entered 12/23/20 13:48:48             Desc Main
                                   Document     Page 5 of 16



with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       9.      Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.

       10.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       11.     Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                   th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                              th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

       12.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the




                                                 5
Case 20-34797-KRH           Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48             Desc Main
                                     Document     Page 6 of 16



proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
             th
at 319 (14 ed. 1978).

          13.     In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                               Argument

          14.     In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

          15.     In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and his property,

and as to the property of the estate for the duration of the instant case. In support thereof, Debtor

submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by this

reference.

          16.     Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:




                                                    6
Case 20-34797-KRH          Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48              Desc Main
                                    Document     Page 7 of 16



       a.      Percentage of proposed repayment - The Plan proposes to pay a dividend of 100%

to non-priority unsecured creditors. Such creditors would receive a dividend of 0% if Debtor were

to file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.

       b.      Debtor’s financial situation – Debtor has income from self-employment as a

jewelry designer. The Debtor’s spouse has income from working as a software engineer for

Westcreek Financial. Application of this factor favors a finding of good faith.

       c.      Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.

       d.      Debtor’s employment history and prospects – Debtor has income from self-

employment as a jewelry designer. The Debtor’s spouse has income from working as a software

engineer for Westcreek Financial. Application of this factor favors a finding of good faith.

       e.      Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $6,017.00. Debtor has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

       f.      Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far




                                                  7
Case 20-34797-KRH         Doc 13     Filed 12/23/20 Entered 12/23/20 13:48:48               Desc Main
                                    Document     Page 8 of 16



unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.    Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.

         17.   Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

         a.    The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

         b.    How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.




                                                   8
Case 20-34797-KRH         Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48             Desc Main
                                   Document     Page 9 of 16



       c.      The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

       d.      How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.

Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, DAWN ALISA DODGE respectfully requests

this Honorable Court to enter an Order extending the automatic stay as to all creditors, as to Debtor

and Debtor’s property, and as to the property of the estate for the duration of the instant case, and

for such other and further relief as to the Court shall be deemed appropriate.

                                              Respectfully submitted,

                                              DAWN ALISA DODGE
                                              By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor



                                                 9
Case 20-34797-KRH       Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48            Desc Main
                                 Document     Page 10 of 16




                               CERTIFICATE OF SERVICE

        I certify that on December 23, 2020, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter
13 trustee, the United States trustee if other than by the electronic means provided for at Local
Bankruptcy Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all
creditors and parties in interest of the mailing matrix attached hereto.


                                            /s/ James E. Kane
                                            Counsel for Debtor




                                               10
Case 20-34797-KRH          Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48          Desc Main
                                    Document     Page 11 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

IN RE:                                        )
                                              )
DAWN ALISA DODGE                              )        Case No. 20−34797−KRH
                                              )        Chapter 13
                         Debtor               )

                            AFFIDAVIT OF DAWN ALISA DODGE

         BEFORE ME, the undersigned authority, personally appeared DAWN ALISA DODGE,

known to me, and upon his oath, stated as follows:

         1.    My name is DAWN ALISA DODGE. I am above the age of 18 years, and

competent to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 2323 Sheppard Town Road, Maidens, VA 23223.

         4.    I have income from self-employment as a jewelry designer. My spouse has income

from working as a software engineer for Westcreek Financial. I am the debtor in the present

bankruptcy case.

         5.    During the one (1) year prior to filing the present case, I was a debtor in one (1)

pending bankruptcy case that was dismissed. I paid a total of $12,737.00 in plan payments to the

Trustee in that case.

         6.    Within the year prior to filing the instant case, I have been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on July 19, 2019 and dismissed on or about

December 4, 2020 (Case No. 19-33760) (the “previous case”). I have also been a debtor in a

Chapter 13 case filed on June 4, 2018 and dismissed on or about May 9, 2019 (Case No. 18-32919),

                                                  11
Case 20-34797-KRH        Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48            Desc Main
                                  Document     Page 12 of 16



a Chapter 13 case filed on February 17, 2017 and dismissed on or about April 12, 2019 (Case No.

17-30595), a Chapter 13 case filed on January 10, 2015 and dismissed on or about April 16, 2015

(Case No. 15-30130), and a Chapter 13 case filed on September 25, 2013 and dismissed on or

about November 5, 2014 (Case No. 13-35147).

       7.      The previous case was dismissed by the Court because I was delinquent in

payments to the Chapter 13 Trustee. During the prior case, I was adversely affected by the

COVID-19 Pandemic. I am self-employed as a jewelry designer and was forced to cancel several

trade shows. In addition, in the Spring 2020 my spouse went one month without income. I was

unable to bring current the payments to the Trustee in time to avoid dismissal. My business has

begun to pick up again, my husband has a new stable job, and I am now able to fund the Chapter

13 Plan.

       8.      I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

       9.      In the instant case, I have proposed a Chapter 13 Plan (the “Plan”) that commits to

pay the Trustee all projected disposable income, $50.00 per month for a period of one (1) month,

$1,500.00 per month for a period of nine (9) months, and $2,910.00 per month for a period of fifty

(50) months.

       10.     Among other provisions, the Plan proposes the following: Payment through the

Trustee to Carrington Mortgage for mortgage arrears, to the IRS for income taxes, Bridgecrest

Credit for a vehicle payment, PNC Mortgage for mortgage arrearages, and to unsecured creditors

a dividend of one hundred percent (100%).




                                               12
Case 20-34797-KRH         Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48            Desc Main
                                   Document     Page 13 of 16



       11.     After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

       12.     My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

       13.      I have also not incurred any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case.

       14.     I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

       15.     My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.




                                                 13
Case 20-34797-KRH       Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48          Desc Main
                                 Document     Page 14 of 16



       WITNESS the following signature and seal on December 8, 2020.



                                          /s/ DAWN ALISA DODGE (seal)
                                              DAWN ALISA DODGE

                            CERTIFICATE OF ACKNOWLEDGMENT

State of Virginia
City of Richmond; to wit:

The foregoing instrument was acknowledged before me on December 8, 2020, by DAWN ALISA
DODGE .


                                                       /s/ Cristina Marie Diez
                                                                    Notary Public


My Commission Expires:              August 31, 2024
Notary Registration Number:           7691239




                                             14
    Case 20-34797-KRH   Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48   Desc Main
                                 Document     Page 15 of 16


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Best Buy
                        HSBC Retail Services
                        P O Box 17298
                        Baltimore, MD 21297


                        Branden Dodge
                        2323 Sheppard Town Road
                        Maidens, VA 23102


                        Bridgecrest Credit Co.
                        Attn: Bankruptcy
                        PO Box 29018
                        Phoenix, AZ 85038


                        Capital One Bank
                        P.O. Box 30281
                        Salt Lake City, UT 84130


                        Carvana LLC
                        PO Box 29018
                        Phoenix, AZ 85038


                        Comenity Bank
                        c/o Quantum3 Group, LLC
                        PO Box 788
                        Kirkland, WA 98083


                        Credit One Bank
                        P.O. Box 98873
                        Las Vegas, NV 89193


                        Internal Revenue Service
                        Centralized Insolvency Operati
                        P. O. Box 7346
                        Philadelphia, PA 19101-7346


                        LVNV Funding, LLC
                        P.O. Box 10587
                        Greenville, SC 29603


                        Orlans PC
                        PO Box 2548
                        Leesburg, VA 20177
Case 20-34797-KRH   Doc 13    Filed 12/23/20 Entered 12/23/20 13:48:48   Desc Main
                             Document     Page 16 of 16



                    Pnc Mortgage
                    Attn: Bankruptcy
                    3232 Newmark Drive
                    Miamisburg, OH 45342


                    Pra Receivables Management LLC
                    P. O. Box 12914
                    Norfolk, VA 23541


                    Rudolph C McCollum Jr.
                    422 E Grace Street Suite #301
                    Richmond, VA 23219


                    Shapiro & Brown, LLP
                    501 Independence Pkwy.
                    Suite 203
                    Chesapeake, VA 23320
